 KCW FURNITURE COMPANYKCW Furniture Company, Inc. and General Team-sters Local Union 174, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men and Helpers of America. Case 19-CA-9990January 23, 1980DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND TRUESDALEOn December 19, 1978, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, Charging Party and GeneralCounsel filed exceptions and supporting briefs, andRespondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge only tothe extent consistent herewith and to adopt hisrecommended Order, as modified herein.We agree with the Administrative Law Judge'sfinding, which was not excepted to, that Respondentviolated Section 8(a)(1) of the Act by interrogatingemployees concerning their union membership andactivities. However, for the reasons set forth below, wedo not adopt his dismissal of the complaint's allega-tion that Respondent violated Section 8(a)(5) and (1)of the Act by unilaterally changing contractuallyestablished wages, hours, and working conditions ofits employees during the extended term of its contractwith the Union.Respondent and the Union entered into their lastcollective-bargaining agreement on November 20,1975. The agreement was effective from April 1, 1974,to April 1, 1977, with year-to-year automatic renewal.The duration and renewal clause provides for a 60-day"Notice of Opening" for purposes of negotiating"alterations in wages and other terms and conditionsof employment." It explicitly states that a notice ofopening cannot be construed as terminating or asforestalling the automatic renewal of the agreement.The clause further provides that during negotiationspursuant to a notice of opening the parties couldengage in economic action except during the 60-dayperiod. Finally, the clause provides that the agreementcan be terminated either by mutual written agreement' All dates hereafter refer to 1977.'South Texas Chapter. Associated General Contractors, 190 NLRB 383(1971).247 NLRB No. 79or by giving a notice of termination not later than 60nor more than 90 days prior to the expiration date.On January 12, 1977,' the Union mailed Respon-dent a notice of opening "to negotiate changes inwages, hours, and other terms and conditions ofemployment." The April I expiration date passedwithout either party giving a notice of termination. InAugust, Respondent and the Union exchanged pro-posals for completely new contracts. At a meetingheld on September 30, the parties agreed that they hadreached an "impasse." Respondent's counsel returnedto his office and sent the Union a letter stating that inview of the impasse Respondent was implementingimmediately its last contract offer-and it did.The Administrative Law Judge found that theUnion's notice of opening and the parties' conduct innegotiations resulted in the termination of the con-tract. The Administrative Law Judge stated that theBoard looks past form to substance in determiningwhether a notice of termination has been given.' Heconcluded that the Union's notice of opening seekingchanges in wages, hours, and other terms and condi-tions of employment and Respondent's proposal of anew contract constituted a request to negotiate a newagreement, forestalling automatic renewal. According-ly, the Administrative Law Judge found that Respon-dent did not violate Section 8(a)(5) and (1) of the Actby making unilateral changes after impasse had beenreached. We disagree.The contract, by the terms of its duration andrenewal clause, automatically renewed itself on a year-by-year basis, unless timely notice of termination wasgiven or the parties mutually agreed in writing toterminate it. In the event a notice of opening is given,however, the contract expressly provides, withoutqualification, that such notice does not terminate thecontract or forestall its automatic renewal. It isevident therefore that the parties intended by the twonotice provisions to provide for alternative methods ofpursuing negotiations toward a new contract. One ofthe notices would cause the contract to be renewed,the other would not; and it is obvious that the twoprovisions were not meant to have the same impact onthe existing contract.In the instant case, the parties failed to exercisetheir option to terminate the contract and insteadchose the prescribed course intended to renew thecontract during negotiations. The Administrative LawJudge, in finding that the contract was in factterminated, disregarded the unambiguous contractuallanguage and, in effect, rewrote the contract. We haveneither the inclination nor the authority to alteragreements which do not violate the Act, even though541 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe contractual provisions may confer a favoredposition upon one of the parties.The Administrative Law Judge found, as noted,that the contract was terminated by the nature of theUnion's January 12 letter and the parties' conductduring negotiations. For the reasons already indicatedand those that follow below, we have rejected thatfinding. In addition to finding, as we have, that theUnion's notice of opening did not terminate thecontract, we find that the contract imposes nolimitation or restriction on the extent or form whichnegotiations may take pursuant to such a notice.Nothing in the contract, more particularly the provi-sions in question, precludes the parties from offeringcomplete contract proposals, as happened here, ornegotiating changes in all of the outstanding contractterms; and nothing therein even implies that theparties' negotiating conduct would constitute a meth-od of terminating the agreement. Furthermore, thereis no contention that the terms of the contract violatethe Act, nor is there any basis for so finding. In thesecircumstances, it is evident that the pendency ofnegotiations at the time the agreement expired did notprevent its automatic renewal in the absence of atermination notice; similarly the ultimate failure ofthose negotiations to culminate in a new contract hadno effect on the agreement's renewal or continuedexistence.' Consequently, we perceive no reason foraffirming the Administrative Law Judge's conclusionthat the conduct of the parties during the negotiations,together with the Union's letter giving notice of theopening of the contract, had the effect of terminatingthe agreement.Having found that the contract automatically re-newed itself on April 1, we find that Respondent hadno right to make unilateral changes in that contractafter "impasse" was reached in the bargaining for anew contract. It is well established that an employer isprecluded from modifying a contract which is ineffect, without consent of the union. Although anemployer may unilaterally institute changes when animpasse occurs during the negotiations for an initialbargaining agreement or following the expiration dateof an expiring contract, the employer may not do sowhen, as here, the contract has not terminated.Accordingly, we find that Respondent violated Section8(aX5) and (1) of the Act by unilaterally institutingterms and conditions of employment inconsistent withthe existing collective-bargaining agreement.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modifiedbelow, and hereby orders that the Respondent, KCWFurniture Company, Inc., Seattle, Washington, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified:I. Insert the following as paragraph (b) andreletter the subsequent paragraph accordingly:"(b) Unilaterally changing the wages, hours, andworking conditions of its employees during the term ofits contract with General Teamsters Local Union 174,affiliated with International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers ofAmerica, herein the Union."2. Substitute the following as paragraph 2(a) andreletter the subsequent paragraphs accordingly:"(a) Rescind, upon the request of the Union, theunilateral implementation of Respondent's last con-tract offer to the Union, and reinstate the terms of thecollective-bargaining agreement which was then inexistence for so long as it remains in effect."3. Substitute the attached notice for that of theAdministrative Law Judge.' Of course, if the negotiations had led to an accord, the new contract wouldhave supplanted the renewed one at a time designated by the parties.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board gives allemployees these rights:To engage in self-organizationTo form, join, or help unionsTo bargain collectively through a representa-tive of their own choosingTo act together for collective bargaining orother aid or protectionTo refrain from any and all of these thingsexcept to the extent that membership in aunion may be required by a legal union-securi-ty clause.WE WILL NOT do anything that interferes withthese rights.WE WILL NOT question or otherwise interferewith the rights of employees to engage in unionactivities or other concerted protected activities.WE WILL NOT unilaterally change the wages,hours, and working conditions of our employeesduring the term of a contract with the GeneralTeamsters Local Union 174, affiliated with Inter-national Brotherhood of Teamsters, Chauffeurs,542 KCW FURNITURE COMPANYWarehousemen and Helpers of America, hereinthe Union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of their Section 7 rights.WE WILL, if the Union requests, rescind ourunilateral implementation of wages, hours, andworking conditions of our employees on Septem-ber 30, 1977, and reinstate the terms of thecollective-bargaining agreement which was thenin existence for so long as it remains in effect.KCW FURNITURE COMPANY, INC.DECISIONSTATEMENT OF THE CASEJAMES T. RASBURY, Administrative Law Judge: This casewas heard by me in Seattle, Washington, on August 1, 1978.A complaint and notice of hearing was served on KCWFurniture Company, Inc. (herein called Respondent), onFebruary 8, 1978, pursuant to a charge filed on November30, 1977, by General Teamsters Local Union 174, affiliatedwith International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (herein calledUnion), alleging that Respondent violated Section 8(a)(5)and 8(d) of the Act by unilaterally changing wages, hours,and working conditions of its employees during the term of acontract with the Union, and violated Section 8(a)(1) of theAct by intimidating, coercing, threatening, and interrogatingemployees in connection with their union activities duringJuly and October 1977. Respondent's answer filed February27, 1978, admitted certain requisite jurisdictional data butdenied the commission of any unfair labor practices.All parties were afforded full opportunity to appear, tointroduce relevant evidence, to examine and cross-examinewitnesses, and to file briefs. Based upon the entire recordand upon my observation of the demeanor of the witnesses, Ihereby make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is, and at all times material herein has been, aState of Washington corporation with offices and a place ofbusiness located at Seattle, Washington, where it is engagedin the retail sale of furniture and home furnishings. Duringthe past 12 months, which period is representative of alltimes material herein, Respondent had a gross volume ofsales in excess of SS00,000. During that same time, Respon-dent caused to be transferred and delivered to its Seattle,Washington, store goods and materials valued in excess of50,000, which were transported to said store directly fromStates other than the State of Washington. Based upon theseadmitted facts, I find Respondent to be, and at all timesmaterial herein to have been, an employer engaged incommerce within the meaning of Section 2(2), (6), and (7) ofthe Act.II. THE LABOR ORGANIZATIONRespondent admits, and I herewith find the Union to be,and at all times material herein to have been, a labororganization within the meaning of Section 2(5) of the Act.III. THE ISSUES1. What is the meaning of the duration and renewallanguage contained in the relevant labor managementagreement between the parties? A determination of thequestion posed must, to some degree, be determined by theconduct of the parties.2. Did Respondent violate Section 8(a)(1) of the Act byinterrogation or coercion of its employees?IV. THE ALLEGED UNFAIR LABOR PRACTICESA. The EvidenceI. Regarding the 8(aX5) allegationThe Union has represented Respondent's warehouse anddelivery employees for a number of years. The partiesentered into their last collective-bargaining agreement onNovember 20, 1975 (G. C. Exh. 2). The controversial clausein the collective-bargaining agreement reads as follows:DURATION AND RENEWALTHIS AGREEMENT between K C W FURNITURE, INC.,and Local Union #174 of the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, shall be effective commencingApril 1, 1974, and shall continue in force and effectthrough April 1, 1977, and also thereafter, on a year toyear basis, by automatic renewal. Provided however, forthe purpose of negotiating alterations in wages andother terms and conditions of employment, either partymay open this Agreement or any contract effectuatedthrough automatic renewal by giving written "Notice ofOpening" not later than sixty (60) days prior to theexpiration date. "Notice of Opening" is in nowiseintended by the parties as a termination of nor shall it inanywise be construed as a termination of this Agree-ment or any annual contract effectuated throughautomatic renewal nor as forestalling automatic renew-al as herein provided. The parties reserve the right toeconomic recourse in negotiations; except during theinterval between the giving of Notice of Opening andthe expiration date.Except by mutual written agreement, termination ofthis Agreement or any annual contract effectuatedthrough automatic renewal, must, to the exclusion of allother methods, be perfected by giving written "Noticeof Termination" not later than sixty (60) nor more thanninety (90) days prior to the expiration date, whereuponthe contract shall, on its expiration date, terminate.Effective termination eliminates automatic renewal.Any "Notice of Opening" or "Notice of Termination"given within sixty (60) days of any expiration date shall543 DECISIONS OF NATIONAL LABOR RELATIONS BOARDbe absolutely null and void and completely ineffectivefor all purposes.The Union notified Respondent Employer by certifiedmail dated January 12, 1977, as follows:Gentlemen:This is 174's notice of opening of the labor agreement,to negotiate changes in wages, hours and other termsand conditions of employment.Very truly yours,/s/ Robert L. CooperGeneral Teamsters Local 174Nothing directly related to bargaining for a new contract,either actual negotiating sessions or exchange of lettersand/or telephone calls requesting dates for negotiatingsessions, occurred for several months, although counsel forthe Union, in a letter dated March 4, 1977, remindedRespondent that the "collective-bargaining agreement withyour company which by its terms remains in force and effectthrough April 1, 1977."' Respondent's counsel's letter ofJuly 21 to the Union appears to finalize the differencesbetween the parties as expressed in the Union's March 4letter and for the first time suggests that a representative ofthe Union contact the Employer's counsel for a possiblebargaining date (see Resp. Exh. 4).On August 12, Robert L. Cooper, secretary/treasurer ofthe Union, advised Respondent's counsel that he would liketo schedule a meeting "to commence negotiations withKCW Furniture Company, Inc. at 3 p.m., Thursday, August25." (See Resp. Exh. 5.)On August 17, R. Michael Smith, an attorney with thesame law firm that had been handling Respondent's labormatters, advised Cooper that he had been "designated as thenegotiator for KCW Furniture Company, Inc." The letterenclosed "a proposal for a collective-bargaining agreementto succeed the one which expired April 1, 1977." The letterwent on to explain some of the major changes and thereasons therefore and suggested several earlier alternativemeeting dates or an agreement to meet with the Union onAugust 25.2The parties met on August 22 at the Union's offices inSeattle. Smith was Respondent's representative and, al-though Smith had expected Cooper to be in attendance, theUnion was represented by Rod Schmidt and Gino Pinto.According to Smith's testimony, the Union was onlyinterested in discussing its proposal. (See Resp. Exh. 8.) Itshould be noted that this proposal is a complete contract andindicates that it shall be effective commencing April 1, 1976,a full year prior to the "expiration" and/or "termination"date of the most recent contract between the parties, andcontained the identical Duration and Renewal language withwhich we are here concerned.) According to Smith, thisnegotiating session lasted approximately I hour, duringwhich time the "Union indicated that although the Team-sters had their own plans, both health and welfare andSee Reap. Exh. 3 for a copy of the letter. The letter deals with a matterwhich was settled informally between the parties, but to some degree, becauseof the overlapping time span, it became interwoven in the evidence presentedduring this hearing; it was totally irrelevant to the issues raised by thecomplaint. Dates hereinafter shall refer to the year 1977 unless otherwiseindicated.pension, that there was some possibility of flexibility onthose points and that those issues could be dealt with atsubsequent negotiating sessions." Smith suggested that "itwould be in the interest of both parties to spend some timelooking at each others contract proposals prior to the nextmeeting, so we could get down to a point to point discussionof the details of the items covered by the agreement."During this session, the Union insisted that whateveragreement was signed by the parties would have to beretroactive to April 1.By letter dated August 31 to the Union, Smith discussedin some detail the specific proposals incorporated in adocument given to Respondent by the Union (Resp. Exh. 8).That letter suggested that Respondent would be in touchwith the Union within the next few days to arrange foranother meeting. Another meeting was held on September30 at the Union's Seattle office which was attended by TonyBrown, Rod Schmidt, Cooper representing the Union, andSmith representing Respondent, KCW Furniture. Accord-ing to Smith, whose testimony was undisputed and unde-nied, Cooper first inquired if he [Smith] had authority tospeak for KCW in all matters that pertained to thenegotiation of the new collective-bargaining agreement.After Smith assured Cooper that he did, Cooper took a fewminutes to review Smith's letters of August 17 and 31 (Resp.Exhs. 6 and 9). After reviewing the two documents, Cooperinquired of Smith as to whether the contract proposalspresented represented a sincere position and offer of KCW.When the response was affirmative Cooper then declared, "Isee nothing further to talk about." Smith then asked, "May Iassume that we have reached impasse?", to which Cooperreplied, "Yes, you may assume that we are at impasse."Smith then departed.Upon returning to his office, Mr. Smith dictated a shortletter to Cooper advising him that "in view of the impassereached at the conclusion of today's negotiating session, weshall implement the terms of our last contract offer immedi-ately." (See G.C. Exh. 5.)Thereafter, so far as the evidence reveals, the Respondentconducted its employee-relations affairs in accordance withthe terms of their last offer to the Union. It refused to meetwith the Union pursuant to the terms of the April 1, 1974-77, labor agreement, with particular reference to the settle-ment of disputes, section 25, concerning a board of adjust-ment hearing, although Respondent did advise that it wouldbe willing to meet with the Union on an ad hoc basis, toexplain why Respondent's insurance carrier had been forcedto cancel the insurance on two employees resulting in theirsuspension (see G.C. Exhs. 6 and 7).12. The 8(a)(1) allegationsMichael Johnson, who was employed by Respondent fromDecember 1975 until he was suspended on October 17 (seeResp. Exh. 2), testified that on several occasions betweenApril and August, Kaseguma, the store manager, questioned2 See Reap. Exh. 6 for a copy of the letter from Smith to Cooper and G.CEaxh. 4 for a copy of Respondent Company's proposal to the Union.'The suspension of employees Jeffrey Mensing and Michael Johnson is notan issue in the matter heard by me, but became enmeshed in the hearing aspart of the General Counsel's proof of Respondent's refusal to adhere to theterms of what is alleged to be an effective contract.544 KCW FURNITURE COMPANYhim as to whether or not the Union had ever contacted him.Johnson stated that on one occasion in August, Kasegumatold him that he "could join the Union if we wanted to, butthey're not going to do anything for you, they'll just rip youoff...."Jeffrey Mensing testified that he first began working forRespondent on December 10, 1976, and remained as anemployee until he was suspended on October 17, 1977 (seeResp. Exh. 1). Mensing testified that, in a conversation inlate February or early March, Kaseguma inquired if theUnion had talked with him yet and then stated, "Well, youcan go ahead and listen to what they have to say, but just tellthem you don't want to join." Mensing related thatKaseguma asked him again in April if he had been contactedby the Union; again in August there was a telephoneconversation between him and Kaseguma in which herelated to Kaseguma that he was in the Union andKaseguma replied, "That's not my problem, it's yours."George C. Scott testified that he was first employed byRespondent in April 1976 as a warehouseman and after Iweek he was then put on a truck. Scott testified that in earlyOctober, Kamihachi, president of Respondent Employer,told him, "If I'd keep my mouth shut, I'd come out of thisthing the best. And then she said, you know, 'you'll have toresign from the Union,' and then she said, 'I told you toomuch already,' and walked away." When asked by theGeneral Counsel if he knew what she meant by, "You'llcome out best in this deal," Scott replied, "No, I didn't."B. Analysis and Conclusions1. The 8(aXl) allegationsWhile the testimony of Johnson, Mensing, and Scott leftmuch to be desired in that it can hardly be characterized asprecise, clear-cut, or articulate, nevertheless it comesthrough loud and clear from the testimony of Johnson andMensing that Kaseguma inquired of them on severaloccasions during 1977 whether the Union had contactedthem. Their testimony stands in the record undenied andthere is absolutely no basis upon which I might concludethat their testimony was in any regard fabricated. TheBoard, with court approval, has from the earliest days of theAct held that, "Interrogation of employees concerning unionactivities constituting an implied threat that the employeeseconomic powers may be used to disadvantage of individualemployees active in the Union" is a violation of the Act.'Interrogations about union activities has been found viola-tive of the Act despite the absence of employer hostility tothe Union.' I find and conclude that the questioning ofJohnson and Mensing violated the Act, but will recommenddismissal of the allegations regarding the comments ofKamihachi as being too vague and lacking in meaning suchas is required to constitute interference, coercion, or re-straint of employees in the exercise of their rights asguaranteed in Section 7 of the Act.'· Rockford Mitten Hosiery Company, 16 NLRB 501 (1939).' Engineered Steel Prducts, Inc., 188 NLRB 298 (1971).2. The 8(aXS5) allegationsThere is no dispute regarding the salient facts concerningthe Section 8(aX5) aspect of this case. A determination ofthis issue turns on the meaning of the language contained inthe Duration and Renewal clause and the conduct of theparties pursuant thereto. If the contract automaticallyrenewed on April I because of the failure of either party togive appropriate "termination" notice, then Respondent'sconduct in its admitted adherence to a different set of rulesafter September 30 would amount to a violation of Section8(aXS) of the Act. On the other hand, if the interpretation ofthe language in the Duration and Renewal clause and theparties' conduct pursuant thereto, was such as to havecaused the contract to "terminate," then the RespondentEmployer was free to institute changes consistent with itsfinal offer to the Union following the acknowledged impassethat occurred between the parties on September 30.The questionable language is a model of confusion andobfuscation to say the least. It is reminiscent of that oldphrase concerning the small child who wanted to have hiscake and at the same time eat it. Counsel for the ChargingParty argues that there is a distinction between "expirationdate" and "termination date." However, definitions of thetwo terms as set forth in current dictionaries regard theterms as synonymous.'The Board and the U.S. Supreme Court shed some lighton this issue in N.L.R.B. v. Lion Oil Company. 109 NLRB680 (1954), reversed 221 F.2d 231 (8th Cir. 1955),reversed 352 U.S. 282 (1957). In that case there was aprovision for reopening a contract for modifications; afterthe union had given the required 60-days' notice and lengthynegotiations followed without concluding a contract, theunion struck. During the period of the strike the Boardfound the company guilty of unfair labor practices inviolation of Section 8(a)(1), (3), and (5) of the Act. Thecompany defended on the ground that the strike, because itoccurred while the contract was in effect. was in violation ofSection 8(d)(4)-failure of the union to give appropriate"termination" notice before striking. The Board rejected theCompany's defense, saying, "The term 'expiration date' asused in Section 8(d)(4) ...has a twofold meaning: itconnotes not only the terminal date of a bargaining contractbut also an agreed date in the course of its existence whenthe parties can effect changes in its provisions."The Supreme Court in discussing the Lion Oil case stated,"The use of the three works 'termination,' 'modification' and'expiration' is significant. We conceive that a notice ofdesired modification would typically be served in advance ofthe date when the contract by its own terms was subject tomodification. Notice of desired termination would ordinarilyprecede the date when the contract would come to an end byits terms or would be automatically renewed in the absenceof notice to terminate. Therefore we conclude that Congressmeant by 'expiration date' in Section 8(dX)() to encompassboth situations, and the same phrase in Section 8(dX4) mustcarry the same meaning." While the Lion Oil case is notdispositive of the issue before us, it does seem to indicate that' See the "American College Dictionary" published by Random House,1970, or "Webster's New World Dictionary, College Edition," 1966.545 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Supreme Court treated the words "expiration" date and"termination" date as synonymous.In an A.G.C. case' decided May 18, 1971, the Boardconsidered contract language and the exchange of corre-spondence between the principals to determine whether ornot the union had given "termination notice" or merelynotice of modifications to the contract which, in the absenceof timely notice to "terminate," would automatically renewfor an additional year.In that case the General Counsel took the position thatthe union's language requesting negotiations "for all matterspertaining to wages, hours, and all conditions of employ-ment" constituted a notice of termination even though theword terminate was not used in the union's letter to therespondent. The respondent took the position that the unionhad merely requested modification or changes in the termsof the contract and had not specifically terminated thecontract and therefore the contract had automaticallyrenewed for an additional year. The respondent refused tobargain over any modifications or changes to the then"existing" contract and thereafter was served with a Section8(a)(5) refusal to bargain complaint by the General Counsel.The Board adopted the Administrative Law Judge's decisionas its own wherein it was said:The letter of March 26 notified the AGC of the Union's"desire to reopen the contract for negotiations." Thisphrase, if it stood alone, would appear to look toward"modification or changes," not "termination." But theletter goes on to state the Union's "desire to negotiatefor all matters pertaining to wages, hours and allconditions of employment."In finding that the respondent had committed a refusal-to-bargain violation of the Act, the decision stated:The Union's letter calls for negotiation of "all matterspertaining to wages, hours and all conditions ofemployment." This, to my mind, calls for "termina-tion," i.e., negotiation of an entire new contract, ratherthan mere modifications or changes. To be sure, someelements are almost sure to be unchanged, such as therecognition clause and other noncontroversial items.But a call for negotiation on all terms is, to my mind,more in the nature of a notice to negotiate an entire newcontract (and hence "notice of desire to terminate")than it is notice to negotiate mere "modifications" oreven "changes."In the instant dispute, the Union's letter to RespondentEmployer clearly stated that its notice of opening the laboragreement was "to negotiate changes in wages, hours andother terms and conditions of employment." Moreover, inthe negotiating sessions that occurred, each party presentedthe other with a completely new contract and all matters ofthe contract were discussed.In a more recent case,' the Board approved an administra-tive law judge's decision wherein a similar question wasraised as to whether or not the union's notification letter hadactually "terminated" or merely sought to modify the parties'South Texas Chapter. Assocated General Contract 190 NLRB 383(1971).' The Oakland Pms Ca. a Subjidiary of Capital Cities CommunicationInc., 229 NLRB 476 (1977).then-existing agreement. The union had sent a timely noticewhich stated in material part:You are hereby notified that [the union] desires tocontinue its current collective-bargaining agreement withyour firm, but also to negotiate certain changes orrevisions in its provisions ...Local 372 offers to meet and confer with your represen-tatives ....The changes or revisions to be negotiated will be sent toyou at a later date. [Emphasis supplied.]The respondent, on advice of its labor counsel, took theposition that the above-quoted language did not "terminate"the contract and therefore in the absence of appropriatenotice the contract had automatically renewed for anadditional year in accordance with its terms. In finding thatthe union's language had resulted in a termination of thecontract and the respondent guilty of a refusal to bargain, thedecision stated, "So long as the essential message wasconveyed, it is not reasonable for Respondent to hold them[the union] to the standards of a Philadelphia lawyer."' TheBoard went on to say that "A collective-bargaining agree-ment is a total document. Changes in one or more of itsterms necessarily implies termination of the agreement andemergence of a new one. The Union's March 15 letternecessarily implied termination." This conclusion wasreached in spite of the very specific language in the noticeletter indicating a "desire to continue the current" agree-ment.In addition to the above cases which clearly indicate thatthe Board will look through form to substance and findterminal language when either party seeks to negotiate on"wages, hours and other conditions of employment," there isanother reason for determining that the Union gave ade-quate notice causing the contract to terminate April 1, 1977.The disputed contract language was drafted by the Union. Itwas not Respondent's language. An instrument uncertain asto its terms is to be most strongly construed against theparty thereto who caused such uncertainty to exist, especial-ly if he is the party who drew the contract or selected itslanguage. The Charging Party's counsel argues in his brief that thereis nothing illegal or improper when the Duration andRenewal clause permits an extension of a contract by givinga notice of opening, citing Deluxe Metal Furniture Company,121 NLRB 995, 1003 (1958). While this may be true withcarefully drafted, unambiguous language, nevertheless, I amof the opinion that counsel has misconstrued the DeluxeMetal case, which dealt primarily with the establishment ofnew contract bar rules, because there the Board stated:The treatment of all notices given at approximatelythe renewal period as notices to forestall automaticrenewal, unless very strict provisions are met, willpractically eliminate the very difficult area of contractbar rules covering coterminous modification and termi-nation clauses and will render unnecessary evaluation ofthe contract clause, the type of notice given, and the, The quoted language taken from an earlier case, Champaign CountyContractors Association, 210 NLRB 467, 470 (1974)."' Couture v. Ocean Park Bank. 270 P. 943 (1928); and Handley v. MutualLife Insurance Co. of New York, 147 P. 2d 319 (1944).546 KCW FURNITURE COMPANYconduct of the parties with respect thereto, which arefrequently inconsistent and create difficulties in deter-mining their effect upon contract bar. [Emphasis sup-plied.]Having found that the Union's notice to the RespondentEmployer as contained in its letter of January 12, 1977 (G.C.Exh. No. 3), and the subsequent conduct of the parties innegotiations, resulted in a clear-cut termination of thecontract as of April 1, 1977, it follows that, when theprincipals arrived at an undisputed impasse in their efforts toreach a new collective-bargaining agreement, the Respon-dent Employer was free to offer to its employees those termsand conditions of employment which had been last offered tothe union negotiators. I shall recommend dismissal of the8(aX5) allegations in the complaint.CONCLUSIONS OF LAW1. The Respondent, KCW Furniture Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.2. General Teamsters Local Union 174, affiliated withInternational Brotherhood of Teamsters, Chauffeurs, Ware-housemen and Helpers of America, is a labor organizationwithin the meaning of Section 2(5) of the Act.3. The following employees of Respondent, KCW Furni-ture Company, Inc., constitute an appropriate unit for thepurposes of collective bargaining within the meaning ofSection 9(b) of the Act:All truckdrivers, helpers, bulldrivers, dispatchers,working foremen, and all employees engaged in theloading and unloading of trucks or any similar devices. 4. Respondent, by its interrogation of employees Johnsonand Mensing regarding their union activity and/or member-ship, has violated Section 8(a) I) of the Act.5. The notice given by the Union to Respondent, KCWFurniture Company, Inc., dated January 12, 1977, and thesubsequent conduct of the Union's and Respondent's repre-sentatives, terminated the existing contract as of April 1,1977.6. All other allegations contained in the complaint relativeto additional Section 8(aX )() violations and/or SectionAn NLRB-conducted election was never held among Respondent'semployees. The description of the appropriate bargaining unit has been takenfrom the classification language contained in secs. 20.01, 20.02, 20.03, 20.04,and 20.05 of the 1974-77 labor agreement (O.C. Exh. 2)." In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec. 102.48of the Rules and Regulations, be adopted by the Board and become its8(a)(5) violations are found to be without merit and shall bedismissed.THE REMEDYHaving found Respondent Company to have violated theAct in certain particulars, I shall recommend that it ceaseand desist therefrom and take certain affirmative actiondesigned to effectuate the purposes of the Act.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record and pursuant to Section10(c) of the Act, I hereby issue the following recommended:ORDER"The Respondent, KCW Furniture Company, Inc., Seattle,Washington, its officers, agents, succesors, and assigns, shall:1. Cease and desist from:(a) Interrogating or in any similar manner interfering withthe rights of employees to engage in union activity or otherprotected concerted activities.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of therights guaranteed in Section 7 of the Act.2. Take the following affirmative action which I find willeffectuate the policies of the Act:(a) Post at its principal place of business in Seattle,Washington, copies of the attached notice marked "Appen-dix.""' Copies of said notice, on forms provided by theRegional Director for Region 19, after being duly signed byRespondent's representative, shall be posted by Respondentimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to employees are custom-arily posted. Reasonable steps shall be taken by Respondentto insure that said notices are not altered, defaced, orcovered by any other material.(b) Notify the Regional Director for Region 19, in writing,within 20 days of the date of this Order, what stepsRespondent has taken to comply herewith.IT IS FURTHER ORDERED that any and all allegations ofthe complaint not specifically found herein to be violative ofthe Act shall be dismissed.finding, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes."' In the event that this Order is enforced by a Judgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor relations Board."547